Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung-Hoon Kim on 9/27/2021.
The application has been amended as follows: 
Claim 1 line 13, “a wall” was deleted and replaced with --the wall--. 
Claim 1 last line, the limitation --, wherein the inflow oil passage and the connecting oil passage are formed to have a substantially equal flow passage area-- was added after “connecting oil passage”.
Claim 7 was cancelled.  

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: hash-lines will be added to element 3 in Figs. 1 and 4B to indicate a cross-sectional view.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
the prior arts of record fail to disclose or render obvious the claimed combination of an oil supply structure of independent claim(s) 1, particularly a connecting oil passage extending obliquely upward from the inflow oil passage toward the bearing, the position of the third introduction oil passage relative to the first and second’s, and the inflow oil passage and the connecting oil passage having a substantially equal flow passage area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Minh Truong/Primary Examiner, Art Unit 3654